Citation Nr: 0901328	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-23 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an initial compensable rating for service-
connected epididymitis/ orchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jessica A. Gray

INTRODUCTION

The veteran served on active duty from September 1994 to 
January 2006.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  That decision granted service 
connection for epididymitis/orchitis, and assigned a 
noncompensable evaluation.  The appellant appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing conducted in June 2008.  A copy 
of the hearing transcript is of record and has been 
reviewed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's chronic epididymitis/orchitis is 
characterized by multiple extremely painful flare-ups each 
year, each lasting up to three weeks, and requiring treatment 
with antibiotics and narcotic pain medication during that 
time, in addition to constant lower intensity pain that 
requires treatment with narcotic pain medication or periodic 
nerve injections.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an initial evaluation of 10 percent for 
orchitis/epididymitis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.115a, Diagnostic Code 7525 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the veteran is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 11 
Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the veteran's claim for 
service connection in July 2006 in this case, the RO sent the 
veteran two notice letters in March 2006, which satisfied all 
of the relevant duty to notify provisions set forth in 
sections 7105(d) and 5103(A).  The RO further issued a 
statement of the case (SOC) in May 2007 which informed the 
veteran of the regulations pertinent to his appeal, including 
the applicable rating criteria, advised him of the evidence 
that had been reviewed in connection with his appeal, and 
provided him with reasons for its decision.  38 U.S.C.A. 
§ 7105(d).  The veteran was subsequently provided with 
another notice letter in May 2008, which included the 
relevant rating criteria and described evidence that would be 
helpful to the VA in evaluating the veteran's claim for an 
increased rating.  Accordingly, the Board concludes that the 
notice obligations set forth in sections 7105(d) and 5103A of 
the statute have been fulfilled in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The veteran's service 
medical records, VA medical records, and private medical 
records are associated with the veteran's claims file.  The 
veteran was also afforded an opportunity to present evidence 
in support of his claim at a June 2008 travel board hearing.  
The veteran has at no time referred to records that he wanted 
VA to obtain or that he felt were relevant to the claim that 
VA has not obtained on his behalf.  In fact additional 
medical records identified by the veteran at his June 2008 
hearing were obtained and associated with the veteran's 
claims file in August 2008.  Moreover, in addition to 
obtaining all relevant medical records, VA afforded the 
veteran a VA examination in May 2006 to evaluate his 
disability.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  




II.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

Diagnostic Code 7525 for chronic epididymitis/orchitis 
provides that the disability be rated under the criteria for 
urinary tract infection.  See 38 C.F.R. § 4.115b.  The rating 
criteria for urinary tract infection provide that a 10 
percent rating is warranted if the condition requires long-
term drug therapy, 1-2 hospitalizations per year, and/or 
intermittent intensive management.  If the condition is 
manifested by recurrent symptomatic infection requiring 
frequent hospitalization (greater than two times/year), 
and/or continuous intensive management, a 30 percent rating 
is warranted.  Higher ratings may also be assigned for poor 
renal function under the criteria for renal dysfunction.  
38 C.F.R. § 4.115a.

In a July 2006 rating decision, the RO granted service 
connection for epididymitis/orchitis under Diagnostic Code 
7525, and the RO assigned a noncompensable rating on the 
basis that the veteran's condition did not require 
hospitalization, long-term drug therapy, or intermittent 
intensive management.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to an initial compensable evaluation for 
his service connected epididymitis/orchitis.  In this regard, 
the veteran's service treatment records include many 
notations of assessment and treatment for chronic testicular 
pain, including several surgical procedures, dating from 
January 2001 until the veteran's discharge from the military 
in January 2006.  The service treatment records are 
particularly probative evidence of the history of the 
severity of a disability in a case involving the assignment 
of an initial rating where, as here, a veteran submits a 
claim within the first year of separation from service.  38 
C.F.R. §§ 4.1, 4.2, 4.41

Moreover, the veteran was assessed by a VA examiner for his 
claimed disability in May 2006.  The May 2006 examiner noted 
that the veteran reported having three to six episodes or 
flare-ups a year, with his baseline pain rated as 6 to 7 out 
of 10, and his pain during flare-ups rated as 9 out of 10, 
with occasional pain so severe it caused nausea and vomiting.  
Flare-ups lasted about three weeks each time and were treated 
with antibiotics and narcotic pain medicine.  The veteran 
further reported that he was only able to run about a mile, 
could not ride his bike, and had pain associated with sexual 
intercourse.  
Available post-service medical records indicate that the 
veteran visited a VA physician on four occasions between 
October 2006 and April 2007 with a primary complaint of groin 
pain.  On several occasions during medical examinations, the 
veteran exhibited sharp pain in reaction to very light touch 
and had to be examined while lying down, for fear that the 
pain of examination would make him pass out.  The veteran has 
been prescribed narcotic pain medication since November 2006.  

At his June 2008 hearing, the veteran's testimony regarding 
the frequency and severity of his symptoms was essentially 
consistent with his statement to the May 2006 VA examiner.  
The veteran testified that he suffered three to nine episodes 
or flare-ups a year, with at least six occurrences of extreme 
testicular pain occurring in the year before his hearing.  
The veteran rated his daily baseline pain as 6 out of 10, and 
his pain during flare-ups as 9 out of 10.  Each flare-up 
lasted for approximately three weeks, during which time the 
veteran was treated with antibiotics, anti-inflammatory 
drugs, and narcotic pain medication.  During flare-ups, the 
veteran testified that he was unable to ride a bike or run, 
and that even walking or rolling over at night caused pain so 
severe that it resulted vomiting.  

Medical records from October 2007 and July 2008 document the 
veteran's visits to a pain management specialist for 
injections of his peri-inguinal nerve.  This treatment 
appeared to give the veteran some relief from his symptoms 
for significant periods of time, allowing him to cut back on 
narcotic pain medications.  Though the veteran testified that 
he was still aware of the pain after undergoing the nerve 
block, he was better able to ignore it and to do other things 
such as ride his bike.  

The Board finds, based on the evidence noted above, that the 
veteran's disability more nearly approximates the criteria 
for a 10 percent disability rating under Diagnostic Code 
7525.  Though the veteran's condition has never required 
hospitalization since his discharge from service, his 
disability has been manifested by several episodes each year 
that require several weeks of treatment with antibiotics and 
narcotic pain medication for each episode.  The Board 
concludes that this satisfies the requirement that the 
disability requires intermittent intensive management, 
entitling the veteran to a 10 percent disability rating.  
38 C.F.R. § 4.115b, Diagnostic Code 7525.

The evidence of record does not, however, indicate that the 
veteran's condition requires frequent hospitalization 
(greater than two times/year) and/or continuous intensive 
management as is required to support a disability rating of 
30 percent under Diagnostic Code 7525.  38 C.F.R. § 4.115a.  
Moreover, there is no evidence of poor renal function to 
warrant consideration under the criteria for rating renal 
dysfunction.  Therefore, the Board concludes that a 
disability rating in excess of 10 percent for service-
connected orchitis/epididymitis is not warranted in this 
case.  

In so concluding, the Board notes that, after the July 2006 
rating decision was issued, a May 2007 VA Form 119, Report of 
Contact, shows that the RO consulted with a VA physician 
regarding which criteria were most suitable in rating the 
residuals of the epididymitis in this case.  The VA physician 
reviewed VA and private treatment records, including the 
private records showing the treatment by injections of the 
peri-inguinal nerve, and advised that the disability should 
be rated under a neurological diagnostic code.  Thereafter, 
in the May 2007 statement of the case, the RO continued the 
noncompensable rating under the criteria for rating 
disabilities of the ilioinguinal nerve.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8530, 8630, 8730.

With regard to this, the Board is mindful that, in rendering 
decisions on appeal, it must rely on independent medical 
evidence to support its findings and must not refute medical 
evidence in the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), overruled on other grounds by Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  However, the criteria in the VA 
Schedule for Rating Disabilities, while providing 
descriptions of symptoms for rating disabilities and 
therefore concerning medical matters, nevertheless are 
regulations, and the Board must decide among the different 
diagnostic codes in rating service-connected disabilities.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (Board 
should provide an explanation for a diagnostic code used for 
a disorder that must be rated analogously to another 
disorder).  The selection of a proper diagnostic code 
involves the application of law-a regulation--to a specific 
set of facts-a particular condition affecting a claimant.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In this case, the Board has considered the Report of Contact 
showing that a VA physician in May 2007 felt that, by that 
time, the residuals of the epididymitis seemed to be more 
neurological than genitourinary in nature.  However, the 
regulations provide specifically for epididymitis to be rated 
under the criteria for urinary tract infection, and, before 
the more recent private medical evidence showing that the 
disorder's residuals responded to injections of the 
ilioinguinal nerve, the evidence showed manifestations that 
more nearly approximated the criteria for the 10 percent 
rating under Diagnostic Code 7525 as described above.  In 
this regard, the injections of the ilioinguinal nerve may be 
considered part of the "intermittent intensive management" 
for which the Board has concluded here that the 10 percent 
rating is warranted under Diagnostic Code 7525.

Nevertheless, in order to afford the veteran every possible 
consideration, the Board has considered whether an equal or 
higher rating under the neurological diagnostic codes 
recommended by the physician might be warranted in this case.  
Diagnostic Code 8530, rating paralysis of the ilioinguinal 
nerve, provides a noncompensible rating for mild or moderate 
paralysis, and a 10 percent rating for severe to complete 
paralysis.  A maximum 10 percent disability rating is also 
assigned for neuritis and neuralgia of the ilioinguinal nerve 
analogously when those disorders cause manifestations 
analogous to severe to complete paralysis.  See 38 C.F.R. 
§ 4.123, 4.124, 4.124a, Diagnostic Codes 8530, 8630, 8730.  

Although the Board, as described in its reasons for granting 
a 10 percent rating under Diagnostic Code 7525, has found 
evidence of intermittent intensive management to warrant a 10 
percent rating, there is no evidence of symptoms or 
manifestations in this case analogous to severe to complete 
paralysis of the ilioinguinal nerve.  Accordingly, the 
criteria for urinary tract infection not only are the 
criteria which the Schedule provides for rating epididymitis 
but also are the criteria under which a 10 percent rating may 
be assigned.  

More specifically, the Board notes that the veteran's 
complaints of pain with no accompanying evidence of any 
decrease in his reflexes, muscular atrophy, or sensory 
disturbances would not satisfy the criteria for a compensable 
rating under Diagnostic Codes 8530, 8630, or 8730.  See 
38 C.F.R. § 4.123, 4.124.  Furthermore, the Board notes that 
in no instance would the veteran be entitled to a disability 
rating greater than 10 percent under the neurological 
diagnostic codes, as 10 percent is the maximum rating under 
these codes.  

After considering all of the evidence of record, and noting 
that the Schedule provides that orchitis/epididymitis be 
evaluated under the criteria for urinary tract infections, 
the Board finds that the veteran's symptomatology is more 
appropriately rated under the criteria of Diagnostic Code 
7525 than Diagnostic Codes 8530, 8630, or 8730.  See 
Pernorio, 2 Vet. App. at 629 (advising that one diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology).  The 
Board further concludes that the veteran's symptomatology 
most closely approximates the criteria for a 10 percent 
disability rating under the criteria of Diagnostic Code 7525, 
and no higher, as noted above.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
disability is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2007).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the veteran's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the veteran's exceptional disability picture exhibits 
other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the veteran has not contended that his service-
connected orchitis/epididymitis has caused frequent periods 
of hospitalization or marked interference with his 
employment.  Additionally, the Board finds that the rating 
criteria to evaluate his orchitis/epididymitis reasonably 
describe the veteran's disability level and symptomatology 
and he has not argued to the contrary.  Therefore, the 
veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In conclusion, for the reasons and bases expressed above, the 
Board concludes that the criteria for a compensable 
disability rating for the veteran's epididymitis/orchitis 
have been met.  The benefit sought on appeal is accordingly 
granted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 10 percent for 
epididymitis/orchitis is granted.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


